Exhibit 10.26
AMENDMENT NO. 2 TO THE
ADVISORY AGREEMENT
February 1, 2009
     This Amendment No. 2 (this “Amendment”) to the Advisory Agreement among
Toys “R” Us, Inc., (the “Company”), Bain Capital Partners, LLC, a Delaware
limited liability company (“BCP”), Bain Capital, Ltd., a company organized under
the laws of England and Wales (“BCL” and, together with BCP, “Bain”), Kohlberg
Kravis Roberts & Co., L.P., a Delaware limited partnership (“KKR”), and Vornado
Truck LLC, a Delaware limited liability company (“Vornado” and together with
Bain and KKR, the “Advisors”), dated as of July 21, 2005, as amended on June 10,
2008 (the “Agreement”), shall become effective as of February 1, 2009.
Capitalized terms used but not otherwise defined in this Amendment have the
meaning given to such terms in the Reorganization Agreement and/or the
Agreement, as applicable.

1.   Definition of Quarterly Fee Amount. The definition of “Quarterly Fee
Amount” is hereby amended and restated as follows:

      ““Quarterly Fee Amount” shall mean (a) $3,750,000 per fiscal quarter for
the Company’s fiscal year 2005; and (b) for each fiscal year thereafter during
the Term, an amount per fiscal quarter equal to one hundred five percent (105%)
of the applicable Quarterly Fee Amount for the immediately preceding fiscal
year; provided that, for fiscal year 2009 the Company shall only pay $3,750,000
per fiscal quarter and the aggregate difference between each such payment and
the amount that would be paid in accordance with sub-section (b) above (such
aggregate amount, the “Increase Amount”) shall be paid by the Company, if at
all, at the time the Company successfully completes an Initial Public Offering
from the proceeds of such offering. Notwithstanding the foregoing, the Quarterly
Fee Amount for the fiscal quarter of 2006 (i.e., the quarter commencing on or
about February 1, 2006) shall be $7,500,000.”

2.   Continuing Force and Effect. The Agreement, as modified by the terms of
this Amendment, shall continue in full force and effect from and after the date
of the adoption of this Amendment set forth above.   3.   Counterparts. This
Amendment may be executed by the parties hereto in any number of separate
counterparts (including facsimiled counterparts), each of which shall be deemed
to be an original, and all of which taken together shall be deemed to constitute
one and the same instrument.   4.   GOVERNING LAW. THIS AMENDMENT AND SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to the
Advisory Agreement on the day and year first written above.

            TOYS “R” US, INC.
      By:   /s/ David J. Schwartz         Name:   David J. Schwartz      Title: 
         BAIN CAPITAL PARTNERS, LLC
      By:   /s/ Matthew S. Levin         Name:   Matthew S. Levin        Its: 
         BAIN CAPITAL, LTD.
      By:   /s/ Matthew S. Levin         Name:   Matthew S. Levin        Its: 
         KOHLBERG KRAVIS ROBERTS & CO., L.P.

By: KKR & Co. LLC
      By:   /s/ Michael M. Calbert         Name:   Michael M. Calbert       
Its:           VORNADO TRUCK, LLC
      By:   Vornado Realty L.P.       Its:   Sole Member      By:   Vornado
Realty Trust       Its:  General Partner                    By:   /s/ Michael D.
Fascitelli         Name:   Michael D. Fascitelli        Its:        

 